Employment Agreement
By And Between
World Acceptance Corporation
And
Francisco Javier Sauza


Effective
June 1, 2008

 
 

--------------------------------------------------------------------------------

 

EMPLOYMENT AGREEMENT


This Agreement is effective as of June 1, 2008, by and between World Acceptance
Corporation (the "Company"), a South Carolina corporation and Francisco Javier
Sauza (the "Executive").


The Compensation Committee of the Board of the Company (the "Committee"), acting
on behalf of and pursuant to authority granted by the Board of Directors of the
Company (the “Board”) at its meeting on May 19, 2008, determined that it would
be in the best interests of the Company and its shareholders to retain the
services of the Executive for the Period of Employment (as defined in Section
III 3.1 below) and upon the terms provided in this Agreement. The Executive is
willing to be employed by the Company on a full time basis for said Period of
Employment and upon such other terms and conditions as provided in this
Agreement.


In consideration of the mutual covenants and promises contained in this
Agreement, the parties hereby agree as follows:


SECTION I


EMPLOYMENT


The Company agrees to employ the Executive and the Executive agrees to be
employed by the Company, for the Period of Employment, and based upon the other
terms and conditions provided in the Agreement.


SECTION II


POSITION AND RESPONSIBILITIES


The Executive agrees to serve as the Company's Senior Vice President for Mexican
Operations and to be responsible for the duties and responsibilities attributed
to such position, reporting to the President/COO during the Period of
Employment.  The Executive also agrees to to serve during the Period of
Employment as an Officer and Director of any subsidiary, affiliate, or parent
corporation ("Affiliates") of the Company which the Board feels is appropriate.

 
- 2 -

--------------------------------------------------------------------------------

 


SECTION III


TERMS AND DUTIES


3.1           Period of Employment


For purposes of this Agreement, the Period of Employment will commence on
June  1, 2008 and shall continue for a period of three (3) years, subject to
extension or termination as provided in this Agreement. At the end of the three
year period commencing from the effective date of this Agreement, the Board
shall review the performance of the Executive, and this Agreement shall be
deemed to be approved and extended automatically for an additional one (1) year
period on the same terms and conditions, unless either the Company or the
Executive gives contrary written notice to the other no less than ninety (90)
days prior to the date on which this Agreement would otherwise be extended. At
the end of each subsequent one year term, the Board shall review the performance
of the Executive, and this Agreement shall be deemed to be approved and extended
automatically for an additional one (1) year period on the same terms and
conditions, unless either the Company or the Executive gives contrary written
notice to the other no less than ninety (90) days prior to the date on which
this Agreement would otherwise be extended.  Non-renewal shall be deemed a
termination of employment as of the end of the Period of Employment. Non-renewal
by the Company shall be subject to the severance provisions set forth in Section
VIII.8.1, and non-renewal by the Executive shall be subject to the severance
provisions of Section VIII.8.3.


3.2           Duties


During the Period of Employment and except for illness, incapacity and
reasonable vacation and holiday periods, the Executive shall devote all of his
business time, attention and skill exclusively to the business and affairs of
the Company and its Affiliates. The Executive will not engage in any other
business activity, and will perform faithfully the duties which may be assigned
to him from time to time by the President/COO or the Chief Executive Officer of
the Company. Notwithstanding the above, nothing in this Agreement shall preclude
the Executive from devoting time during reasonable periods required for:


 
3.2i.
Serving, with prior approval of the Board of the Company, as a Director or
member of a committee or organization involving no actual or potential conflict
of interest with the Company;



3.2.ii.
Delivering lectures and fulfilling speaking engagements;



3.2.iii.
Engaging in charitable and community activities; or



3.2.iv.
Investing his personal assets in investments or business entities in such form
or manner that will not violate this Agreement or require services on the part
of the Executive in the operation of affairs of the business entities in which
those investments are made. These activities will be allowed as long as they do
not materially affect or interfere with the performance of the Executive's
duties and obligations to the Company.


 
- 3 -

--------------------------------------------------------------------------------

 


SECTION IV


COMPENSATION, BENEFITS, AND PERQUISITES


For all services rendered by the Executive in any capacity during the Period of
Employment, including services as an Executive, Officer, Director or Committee
Member, the Executive shall be compensated as follows:


4.1           BASE SALARY


The Company shall pay the Executive a fixed base salary ("Base Salary") at such
annual rate as the Compensation Committee deems appropriate; provided, however,
that the Base Salary may not, be less than $185,190.00 per year. Increases in
Base Salary, once granted by the Committee, shall not be subject to reduction.
Base Salary shall be payable according to the customary payroll practices of the
Company. In no event shall Base Salary be payable less frequently than once per
calendar month.


4.2           ANNUAL INCENTIVE AWARDS


The Company may, in its sole discretion, pay the Executive annual cash incentive
compensation payments.  At the beginning of each fiscal year, the Board or
Committee may establish appropriate criteria for making such payments following
the end of such fiscal year.


4.3           LONG-TERM INCENTIVE AWARDS


The Company may, in its sole discretion, pay the Executive long-term incentive
compensation payments.  The Committee may establish appropriate criteria for
making such payments following the end of the performance period. Payments may,
at the discretion of the Committee, take the form of cash, restricted stock and,
stock options; provided, however, that any grants of restricted stock or stock
options must also be approved in advance by the Company's Compensation and Stock
Option Committee, which administers the Company's stock option plans.


The intent of such long-term incentive compensation awards is to motivate the
achievement of longer range and strategic goals. The Company agrees to enhance
awards when goals are achieved and exceeded in recognition of the intent of this
plan.

 
- 4 -

--------------------------------------------------------------------------------

 



4.4         BENEFITS AND PERQUISITES


4.4.i        Salaried Employee Benefits


Executive will be entitled to participate in all compensation and employee
benefit plans and programs and receive all benefits and perquisites for which
any salaried employee of the Company is eligible under any plan or program now
or later established by the Company for salaried employees, including the World
Acceptance Corporation Supplemental Income Plan (SERP). The Executive will
participate to the extent permissible under the terms and provisions of such
plans or programs. Nothing in this Agreement will preclude the Company from
amending or terminating any of the plans or programs applicable to salaried
employees as long as such amendment or termination is applicable to all
similarly situated salaried employees.


4.4.ii       Supplemental Benefits


The Company also will provide long-term disability insurance which provides a
benefit to the Executive of 60% of the Executive's Base Salary in effect at the
time of disability.


In the event a group long-term disability benefit is provided by the Company for
which the Executive becomes eligible, the Executive's long-term disability
benefits under this Agreement will be offset by the benefits payable under the
group policy such that combined long-term disability benefits payable under the
two plans do not exceed 60% of the Executive's then current Base Salary.


4.5 AUTOMOBILE


The Company will provide an automobile (including maintenance and insurance
expense) of a value commensurate with his position for use by the Executive in
accordance with the Company Car Policy.


SECTION V


BUSINESS EXPENSES


The Company will reimburse the Executive for all reasonable travel,
entertainment, business and other expenses incurred by the Executive in
connection with the performance of his duties and obligations under this
Agreement.

 
- 5 -

--------------------------------------------------------------------------------

 


SECTION VI


DISABILITY


6.1           In the event the Executive during the Period of Employment is
unable to perform with or without accommodation his duties as set forth in
Section III.3.2 for reasons of physical or mental incapacity, the Company will
continue to pay the Executive in accordance with the compensation provisions of
this Agreement during the period of his disability. However, in the event the
Executive is disabled for a continuous period of ninety (90) days or more, the
Company may terminate the employment of the Executive pursuant to this
Agreement, and make payments to the Executive under the terms of the long-term
disability provisions of this Agreement. In the event the Company terminates the
employment of the Executive pursuant to this Section VI, the Company will have
no further compensation obligations to the Executive, except for earned but
unpaid Base Salary, annual incentive compensation payment, if any, pro rated to
the date of termination of employment and any benefits available under the SERP.


6.2           During the period the Executive is receiving either regular
compensation or disability payments as described in this Agreement, and as long
as he is physically and mentally able to do so, the Executive will furnish
information and assistance to the Company and from time to time will make
himself available to the Company to undertake assignments consistent with his
prior position with the Company and his physical and mental health. During the
disability period, the Executive is responsible for reporting directly to the
President/COO. If the Company fails to make a payment or provide a benefit
required as part of the Agreement, the Executive's obligation to fulfill
information and assistance will end.


6.3           The term "disability" will have the same meaning as under the
disability benefits to be provided pursuant to this Agreement, or such group
disability plan as may be in effect for similarly situated employees at that
time. In the event the definition of disability is not consistent, the
definition contained in the plan document of such group plan shall control.


SECTION VII


DEATH


In the event of the death of the Executive during the Period of Employment, the
Company's obligation to make payments under this Agreement shall cease as of the
date of death, except for Base Salary through the end of the Company's normal
payroll period. The Executive's designated beneficiary will be entitled to
receive the proceeds of any life or other insurance or other death benefit
programs provided in this Agreement, including the SERP according to the terms
and conditions of that Plan.

 
- 6 -

--------------------------------------------------------------------------------

 


SECTION VIII


EFFECT OF TERMINATION OF EMPLOYMENT


Except as otherwise set forth in Sections VI, VII and IX:


8.1           If the Executive's employment terminates, due to either a Without
Cause Termination or a Constructive Discharge, as hereafter defined in this
Agreement, the Company will pay the Executive, his beneficiary or beneficiaries,


8.1.i in a lump sum in  cash within 30 days after the Date of Termination the
aggregate of the following amounts:


A.           the sum of (1) the Executive’s accrued Annual Base Salary and any
accrued vacation pay through the Date of Termination, (2) the Executive’s
business expenses that have not been reimbursed by the Company as of the Date of
Termination that were incurred by the Executive prior to the Date of Termination
in accordance with the applicable Company policy, and (3) the Executive’s Annual
Bonus earned for the fiscal year immediately preceding the fiscal year in which
the Date of Termination occurs if such bonus has not been paid as of the Date of
Termination (“Accrued Compensation); and
B.           the product of (1) the average annual bonus paid to the Executive
in respect of the three final years prior to the Date of Termination (“Reference
Bonus”), and (2) a fraction, the numerator of which is the number of days from
April 1 in the fiscal year in which the Date of Termination occurs through the
Date of Termination, and the denominator is 365 (the “Pro Rata Bonus”); and


8.1.ii  the Company shall pay to the Executive as severance an amount equal to
the product of one times the sum of (x)  the Executive’s Annual Base Salary  and
(y) the Reference Bonus, such sum to be paid in 12 equal monthly installments in
accordance with the Company’s normal payroll policies; and


8.1.iii  any stock options and other equity incentives shall vest and become
immediately exercisable, as the case may be and all vested stock options held by
the Executive shall be exercisable for a period of one year, but not beyond the
original expiration of their term (“Equity Benefits”); and


8.1.iv  for one year after the Date of Termination, or until such time that the
Executive becomes employed by another company that offers similar benefits and
is eligible for such benefits, the Company shall continue to provide to the
Executive and his eligible dependents the health, welfare and other benefits
specified in Section IV.4.4 above as if the Executive remained an active
employee of the Company.  Subject to the provision of health benefits as
provided below, such benefits will be provided to the Executive only to the
extent such benefits may be provided to the Executive on a non-taxable
basis.  If the health benefits provided to the Executive are considered taxable
benefits, such health benefits will be provided to the Executive for the lesser
of the applicable maximum coverage period under the COBRA health care
continuations or one year.  If the Company is unable to provide the coverage
indicated due to plan limitations, it will make one year of payments to the
Executive equal to the premiums in effect at the time of termination (“Welfare
and Fringe Benefits”);

 
- 7 -

--------------------------------------------------------------------------------

 



8.2           If the Executive's employment terminates due to a Termination for
Cause, as hereinafter defined, the Company will pay to the Executive the Accrued
Compensation defined in Section VIII.1.i.  No other payments will be made and
the Company will not be obligated to provide any other benefits to or on behalf
of the Executive.


8.3           If Executive resigns from employment with the Company or gives
notice of non-renewal in accordance with Section III.3.1 hereof, the Company
will pay the Accrued Compensation defined in Section VIII.1.i.  No other
payments will be made and the Company will not be obligated to provide any other
benefits to or on behalf of the Executive.


8.4           Except as otherwise expressly provided in this Agreement and
except for any long-term incentive payments to which Executive is entitled, upon
termination of the Executive's employment hereunder, the Company's obligation to
make payments or provide benefits under this Agreement will cease.


SECTION IX


DEFINITIONS


For this Agreement, the following terms have the following meanings:


9.1           Termination for Cause means termination of the Executive's
employment by the Company, by written notice to the Executive, specifying the
event relied upon for such termination, due to (i.) the Participant's gross
misconduct in respect of his duties for the Company or any conduct which has
resulted or is likely to result in damage to the Company’s reputation, (ii.)
conviction for a felony, (iii.) knowing and intentional failure to comply with
applicable laws with respect to the execution of the Company's business
operations, (iv.) theft, fraud, embezzlement, dishonesty or other conduct which
has resulted or is likely to result in material economic damage to the Company
or any of its Affiliates, or (v.) substantial dependence on or addiction to
alcohol or use of drugs except those legally prescribed by and administered
pursuant to the directions of a practitioner licensed to do so under the laws of
the state or country of licensure.


9.2           Constructive Discharge means termination of the Executive's
employment by the Company due to a failure of the Company to fulfill its
obligations under this Agreement in any material respect, including any material
reduction of the Executive's Base Salary, failure to appoint or reappoint the
Executive to the office of Senior Vice President, Mexican Operations or other
material change by the Company in the functions, duties or responsibilities of
the position which would reduce the ranking or level, responsibility, importance
or scope of the position.   This would also include any assignment or
reassignment that is a material change in geographical location.  The Executive
will provide the Company written notice which describes the circumstances being
relied on for the Constructive Discharge with respect to the Agreement within
ninety (90) days after the event giving rise to the notice. The Company will
have thirty (30) days to remedy the situation prior to the Termination for
Constructive Discharge.

 
- 8 -

--------------------------------------------------------------------------------

 



9.3           Without Cause Termination means termination of the Executive's
employment by the Company other than due to death or disability and other than
Termination for Cause and includes, without limitation, termination of the
Executive's employment by the Company's giving notice of non-renewal in
accordance with Section III.3.1 hereof.


SECTION X


OTHER DUTIES OF THE EXECUTIVE DURING AND


AFTER THE PERIOD OF EMPLOYMENT


During the Period of Employment and for 12 months thereafter:


10.1        The Executive will, with reasonable notice, furnish information as
may be in his possession and cooperate with the Company as may reasonably be
requested in connection with any claim or legal actions in which the Company is
or may become a party.


10.2        The Executive recognizes and acknowledges that all information
pertaining to the affairs, business, clients, customers or other relationships
of the Company is confidential and is a unique and valuable asset of the
Company. Access to and knowledge of this information is essential to the
performance of the Executive's duties under this Agreement.


10.3        The Executive will not, except to the extent reasonably necessary in
performance of the duties under this Agreement or except as required by law,
give to any person, firm, company, corporation or governmental agency any
information concerning the affairs, business, clients, customers or other
relationships of the Company. The Executive will not make use of this type of
information for his own purposes or for the benefit of any person or
organization other than the Company. The Executive will also use his best
efforts to prevent the disclosure of this information by others.


10.4        All records, memoranda, etc. relating to the business of the Company
whether made by the Executive or otherwise coming into his possession are
confidential and will remain the property of the Company and in the Company’s
possession.


10.5        The Executive will not use his status with the Company to obtain
financial benefits, loans, goods or services from another organization on terms
that would not be available to him in the absence of his relationship with the
Company.


10.6        The Executive will not make any statements or perform any acts
intended to advance the interest of any existing or prospective competitors of
the Company in any way that will injure the interest of the Company.

 
- 9 -

--------------------------------------------------------------------------------

 



10.7        The Executive, without prior express written approval by the Board,
will not directly or indirectly own or hold any proprietary interest in, be
employed by, or receive compensation from any party engaged in the same business
as the Company. For the purposes of this Agreement, proprietary interest means
legal or equitable ownership, whether through stock holdings or otherwise of an
equity interest in any privately owned business firm or entity or ownership of
more than five percent (5%) of any class of equity interest in a publicly-held
corporation.


10.8        The Executive, without express written approval from the Board, will
not solicit any members of the then current clients of the Company or then
current employees of the Company or discuss with any employee of the Company
information or operation of any business intended to compete with the Company.
Executive agrees that any obligation of the Company to make any payments to the
Executive under the terms of this Agreement will cease upon any violation of the
preceding paragraphs.


The parties desire that the provisions of Section X be enforced to the fullest
extent permissible under the laws and public policies applied in the
jurisdictions in which enforcement is sought, and agree that the Company may
specifically enforce the terms hereof. If any portion of Section X is judged to
be invalid or unenforceable, Section X will be amended to conform to the legal
changes so that the remainder of the Agreement remains in effect.


SECTION XI


EFFECTS OF CHANGE IN CONTROL


11.1        In the event there is a Change in Control (as hereafter defined) of
the ownership of the Company, the Executive may at any time immediately resign
upon written notice to the Company. In this event, the Company will pay the
Accrued Compensation  through the Date of Termination.


11.2         In the event there is a Change in Control of the Company, and the
Executive's employment is terminated within one year of such Change in Control
due to a Without Cause termination or Constructive Discharge, the Company will
pay the Executive:


11.2.i  In the form of a lump sum payment of Accrued Compensation, Pro Rata
Bonus and one times the sum of Base Salary plus the Reference Bonus as defined
in Section 8 – except that the Base Salary used for calculation of the payment
will be the highest base salary in effect between the date immediately preceding
the occurrence of the Change in Control and the Executive’s Date of
Termination.  Such amount will be paid within thirty (30) days after the
Executive’s Date of Termination.

 
- 10 -

--------------------------------------------------------------------------------

 



11.2.ii  In addition, any stock options and other equity incentives shall vest
and become immediately exercisable, as the case may be and all vested stock
options held by the Executive shall be exercisable for a period of one yeat, but
not beyond the original expiration of their term.


11.2.iii  All other benefits described in Section 8.1.iv of this Agreement will
be continued in accordance with Section 8.1.iv of this Agreement.


It is understood that, in the event that Executive is entitled to severance
payments under this Section 11.2, then such severance payments shall be in lieu
of any severance payments to which the Executive would be entitled under Section
8 thereof.


 11.3       It is the intention of the parties hereto that the severance
payments and other compensation provided for herein are reasonable compensation
for Executive's services to the Company and shall not constitute "excess
parachute payments" within the meaning of Section 280G of the Code and any
regulations there under. In the event that the Company's independent accountants
acting as auditors for the Company on the date of a Change in Control determine
that the payments provided for herein constitute "excess parachute payments,"
then the compensation payable hereunder shall be reduced to the point that such
compensation shall not qualify as "excess parachute payments."


11.4        Change in Control means a “change in ownership,” a “change in
effective control,” or a “change in the ownership of substantial assets” of a
corporation as described in Treasury Regulations Section 1.409A-3(g)(5) (which
events are collectively referred to herein as “Change in Control events”).


11.4.i.
A “change in ownership” of the Company occurs on the date that any one person,
or more than one person acting as a group, acquires ownership of stock of the
corporation that, together with stock held by such person or group, constitutes
more that fifty percent (50%) of the total fair market value or total voting
power of the Company.  However, if any one person, or more than one person
acting as a group, is considered to own more than fifty percent (50%) of the
total fair market value or total voting power of the stock of the Company, the
acquisition of additional stock by the same person or persons is not considered
to cause a change in ownership of the Company (or to cause a change in the
effective control of the Company (within the meaning of paragraph (b) below)).



11.4.ii
If the Company has not undergone a change in ownership under paragraph (a)
above, a “change in effective control” of the Company occurs on the date that
either:



 
(a)
Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30 percent or more of the total voting power of the stock of the
Company; or


 
- 11 -

--------------------------------------------------------------------------------

 



 
(b)
A majority of members of the Company’s Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Company’s Board prior to the date of the appointment or
election.



11.4.iii
A “change in the ownership of substantial assets” of the Company occurs on the
date that any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to or more than forty percent (40%) of the
total gross fair market value of all of the assets of the Company immediately
prior to such acquisition or acquisitions.  For this purpose, gross fair market
value means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.



SECTION XII


WITHHOLDING TAXES


The Company may directly or indirectly withhold from any payments under this
Agreement all federal, state, city or other taxes that shall be required to be
withheld pursuant to any law or governmental regulation.




SECTION XIII


EFFECT OF PRIOR AGREEMENTS


This Agreement contains the entire understanding between the Company and the
Executive with respect to the subject matter and supersedes any prior Employment
Agreement between the Company and the Executive, except that this Agreement
shall not affect or operate to reduce any benefits or compensation inuring to
the Executive of a kind elsewhere provided and not expressly provided in this
Agreement.




SECTION XIV


CONSOLIDATION, MERGER, OR SALE OF ASSETS


Nothing in this Agreement shall preclude the Company from consolidating or
merging into or with, or transferring all or substantially all of its assets to
another corporation or person which assumes this Agreement and all obligations
and undertakings of the Company hereunder. Upon such a Consolidation, Merger, or
Sale of Assets the term "the Company" as used will mean the other corporation
and this Agreement shall continue in full force and effect.

 
- 12 -

--------------------------------------------------------------------------------

 


SECTION XV


MODIFICATION


This Agreement may not be modified or amended except in writing signed by both
parties. No term or condition of this Agreement will be deemed to have been
waived except in writing by the party charged with waiver. A waiver shall
operate only as to the specific term or condition waived and will not constitute
a waiver for the future or act on anything other than that which is specifically
waived.
SECTION XVI


COMPLIANCE WITH SECTION 409A


Notwithstanding any other provisions of this Agreement, to the extent
applicable, this Agreement is intended to comply with Internal Revenue Code
Section 409A and the regulations (or similar guidance) there under.  To the
extent any provision of this Agreement is contrary to or fails to address the
requirements of Code Section 409A, this Agreement shall be construed and
administered as necessary to comply with such requirements.  If the Executive is
considered a “specified employee” (as defined in Code Section 409A and related
treasury regulations) at the time of any termination of employment under Section
8.1 or Section 11.2 of this Agreement, a portion of the amount payable to
Executive under Section 8.1 or Section 11.2 shall be delayed for six (6) months
following Executive’s Date of Termination to the extent necessary to comply with
the requirements of Code Section 409A.  Any amounts payable to Executive during
six (6) month period that are delayed due to the limitation in the preceding
sentence shall be made to Executive in a lump sum on or after the first day of
the seventh (7th) month following Executive’s Date of Termination.


SECTION XVII


GOVERNING LAW


This Agreement has been executed and delivered in the State of South Carolina
and its validity, interpretation, performance and enforcement shall be governed
by the laws of that state.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed as of
__________ __, 2008 by its duly authorized officers and Executive has hereunto
set his hand.



 
WORLD ACCEPTANCE CORPORATION
         
By:
         
Title: 
 


 
- 13 -

--------------------------------------------------------------------------------

 



 
 (SEAL)
F. Javier Sauza



SWORN TO and subscribed before me,
this ______ day of _________________, 2008.


_________________________________
Notary Public for South Carolina
My Commission Expires:_____________

 
- 14 -

--------------------------------------------------------------------------------

 